Citation Nr: 1043749	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for disability of the back, to 
include on the basis of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends that he is entitled to service connection 
for disability of the back as he believes his condition is 
related to his active duty service.  He asserts that being 
exposed to herbicides, specifically Agent Orange, contributed to 
his back disability.  Alternatively, the Veteran also expressed 
in a notice of disagreement submitted in June 2006 that he 
believes his back was affected when he hurt his neck, presumably 
referring to an in-service fall in December 1969.

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records show that he complained of sharp pains in his 
back and neck after a fall on ice in December 1969, and was 
diagnosed with cervical sprain.  The Board also notes that the 
Veteran's expiration term of service (ETS) examination was 
conducted before the in-service fall. 

As for post-service medical evidence, the record is replete with 
VA medical center reports starting in 2003 that detail the 
Veteran's complaints of chronic low back pain for ten to twelve 
years prior, attributed to a motor vehicle accident (MVA) in 1990 
and to working in a lumber yard.

In addition, in January 2007 a physician's certified assistant 
evaluated the Veteran as a new patient and noted that he reported 
a history of pain in the back region for the past three to four 
years.  The examiner noted the Veteran's myalgias may be service-
related as he was required to carry heavy loads of sand, 
equipment, and carry a heavy radio on his back while trucking 
through the jungles of Vietnam.  The assessment was chronic back 
pain.  

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent evidence 
that the claimant has a current disability, or persistent 
recurrent symptoms of a disability; and establishes that the 
Veteran suffered an injury or disease in service; indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 
(2006).

Under the circumstances, the Board finds that the duty to assist 
set forth at 38 C.F.R. § 3.159 requires that the Veteran be 
scheduled for a VA examination in response to his claim.

The Board also finds that although the record reflects that the 
Veteran was in a MVA in 1990 and was evaluated as a new patient 
at a private medical facility in January 2007, the claims file 
does not contain any records regarding the MVA accident nor does 
it contain any additional records from the private medical 
facility.  These records could be supportive of the Veteran's 
claim.  Therefore, further development to obtain the treatment 
records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should inform the 
Veteran that he should submit a copy of all 
available records, not already of record, 
pertaining to post-service treatment or 
evaluation of his back disability to 
specifically include records regarding the 
MVA in 1990 and any additional records from 
the private medical facility noted above 
as evaluating him as a new patient, or 
provide the RO or the AMC with the 
authorization necessary for the RO or the AMC 
to obtain a copy of the records on his 
behalf.

2.  Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of the Veteran's current back 
disability.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present back disability as to 
whether there is a 50 percent or better 
probability that the disability is related to 
the Veteran's active service, to specifically 
include his in-service fall in December 1969.  
For the purposes of the opinion, the examiner 
should specifically consider the history 
provided by the Veteran for clinical purposes 
on those occasions when he sought treatment 
for his back.

A complete rationale for all opinions 
expressed must be provided.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for disability of the back, to 
include on the basis of exposure to Agent 
Orange, in light of all pertinent evidence 
and legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the case 
should be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


